693 S.E.2d 915 (2010)
Stanley BARRETT, Employee, Plaintiff,
v.
ALL PAYMENT SERVICES, INC., Employer,
North Carolina Insurance Guaranty Association, Carrier, Defendants.
No. 35P10.
Supreme Court of North Carolina.
March 11, 2010.
Jerry L. Wilkins, Jr., Wilmington, for All Payment Services, et al.
G. Lee Martin, Concord, for Stanley Barrett.
Prior report: ___ N.C.App. ___, 686 S.E.2d 920.

ORDER
Upon consideration of the petition filed by Defendants on the 26th of January 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."
Upon consideration of the petition filed on the 26th of January 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*916 "Denied by order of the Court in conference, this the 11th of March 2010."